Smith, Justice, delivered the opinion of the Court: We have no doubt that the Circuit Court decided correctly in rejecting the evidence offered under the additional bill of particulars filed in the Circuit Court. The statute requiring the parties to produce, on the trial before the justice, all their claims, certainly precluded the plaintiff exhibiting other and different claims, in the Circuit Court, than those produced and relied on at the trial before the justice. The error said to arise from granting a new trial, cannot be assigned for error, not merely because the exception was not made at the term at which it was granted, but because it could, at no time, be cause of error, according to the principles of the common law, or the practice of the courts. The statute allowing exceptions to the decisions of the Circuit Court, on grounds heretofore decided not to be reviewable in this Court, because the Circuit Court had, in those cases, only exercised a legal discretion, does not embrace the present case. It is only for overruling and refusing applications for new trials, that exceptions are allowed, and made causes which may be assigned for error in this Court, not for granting them. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed,.